Citation Nr: 1824965	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1988 to May 1989, and from March 1991 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

The Board has remanded this appeal in March 2013, January 2016, and December 2017 for further development.

In December 2016, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("the Court"). In September 2017, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR). In December 2017, the Board remanded the appeal for further development in compliance with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). For the purpose of one 60 percent disability or one 40 percent disability in combination, multiple injuries incurred in action will be considered as one disability. Id.  

The Veteran met the schedular requirements as of March 2010. In March 2010, the Veteran was service-connected for seven disabilities: chronic fatigue syndrome (40 percent disabling); respiratory condition (10 percent disabling); fibromyalgia (20 percent disabling); arthritis of the knee (10 percent disabling); lipomas (10 percent disabling); dislocated cartilage of the knee (20 percent disabling); and torn medial meniscus of the knee (10 percent disabling). 38 C.F.R. § 4.16(a).

Additionally, the Veteran's representative argues that the February 2018 VA examination addendum indicates that the Veteran could work with "reasonable accommodations" without specifiying the types of accommodations that would be required by an employer. The Board finds that a clarifying opinion is needed to address the level of impact of the disabilities, in terms of estimated work time lost, and the types of accommodations that would be needed to allow the Veteran to secure and maintain gainful employment.

Additionally, the Veteran argues that his unemployability is due, in part, to psychiatric symptoms which should be service-connected.  See Veteran's written statements dated August 2015 and April 2016; Veteran's affidavit received December 2017.  He alleges that his depression is a symptom of his service-connected fibromyalgia.  Id.  The issue of service connection for an acquired psychiatric disorder was previously referred for AOJ adjudication in the first instance, but the AOJ has not responded.  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability is inextricably intertwined with the TDIU claim on appeal.  Notably, the Veteran holds the maximum 40 percent schedular rating for fibromyalgia which contemplates symptoms of depression and anxiety.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  As such, the AOJ must adjudicate these issues before the underlying TDIU claim can be properly addressed.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated private and VA treatment records.

2. Adjudicate the Veteran's claim seeking to establish his entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability. If the claim is denied, the Veteran should be notified of the decision and his appellate rights.

3. Return the claims file to the February 2018 VA examiner for an addendum opinion related to the Veteran's employability. Specifically, the examiner is asked to provide the following information:

a). Estimated functional impact of the Veteran's service-connected chronic fatigue syndrome, respiratory condition, fibromyalgia, left knee disability and lipomas since 2010 including estimated time lost due to these conditions, limitations in work, etc.; and 

a). Estimated functional impact of the Veteran's service connected irritable bowel syndrome since June 2012 estimated time lost due to these conditions, limitations in work, etc.; and

b). Types of accommodations which would be needed for the Veteran.

3. The AOJ should undertake any additional development deemed warranted to ascertain the occupational impact of the Veteran's service-connected disabilities.

4. Then readjudicate the appeal, to include determining whether referral to the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted. If the benefits sought on appeal remains denied, provide a Supplemental Statement of the Case, to include a decision on extraschedular referral, to the Veteran and his representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

